DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 03/20/2020 for application number 16/792,018.  
Claims 24-51 are presented for examination.  Claims 24, 37, and 43 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 62/005,724 filed on 05/30/2014 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed PCT Application No. PCT/US15/32287 filed on 05/22/2015 is acknowledged by the examiner.
Applicant’s claim for the benefit of parent Application No. 15/365,589 filed on 11/30/2016 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2020 has been considered by the Examiner.

Claim Objection
Claim 24 is objected to because of the following informalities:  In claim 24, line 6, “during imaging of the anatomical area of the selected anatomical area” should be “during imaging of the selected anatomical area”.  Appropriate correction is required

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 

  In Claims 37-40 and 43-46, claim limitations “relational module”, “storage module”, “configuration module”, “interface module”, and “review module”  have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: for example, the imaging system comprising relational module; the relational module may be configured to associate imagery data with contextual metadata or store captured data in a contextual information data structure, as recited in [0066] of the specification; the configuration module of the imaging system access the template data structure and may be configured to modify the interface, as recited in [0065] of the specification; the imaging system comprising a processor, memory, non-transitory computer-readable storage; computer-readable instructions stored on a non-transitory computer-readable storage medium of the imaging system; the computer-readable instructions executed by the processor of the imaging system to cause the imaging system to implement image capture, processing, storage, and/or other functionality in response to manipulation of the inputs of the interface 100, as recited in [0031] of the specification.   
37-40 and 43-46 have been interpreted to cover the corresponding structure that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-47 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 and 6-20 of U.S. Patent No. 10,580,528.


In the table below, the left side contains claims 24-47 in the instant application while the right side contains claims 1-4 and 6-20 of U.S. Patent No. 10,580,528:

16/792,018 (Instant application)
US 10,580,528 B2 (Patent '528)
(Claim 24) A method, comprising: accessing baseline parameters of a hierarchical examination workflow defined by a plurality of examination procedures corresponding to a selected anatomical area, wherein the examination procedures of the hierarchical examination workflow are specific to the selected anatomical area and the hierarchical examination workflow is adjustable during imaging of the anatomical area of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow; automatically configuring an imaging system in accordance with the accessed baseline parameters; and storing image data of the selected 
identifying an examination template of the hierarchical examination workflow associated with the selected anatomical area, wherein the examination template comprises the baseline parameters and specifies a set of one or more image scans;associating an additional image scan with contextual metadata corresponding to the examination template, wherein the additional image scan is not included in the set of one or more image scans of the examination template;automatically configuring an imaging system in accordance with the accessed baseline parameters; andstoring image data of the selected anatomical area captured by use of the imaging system according to the hierarchical examination workflow on a storage system, such that the image data is associated with the selected anatomical area.






(Claim 25) The method of claim 24, wherein the storage system comprises a relational database and wherein the image data is associated with the selected anatomical area in the relational database.
(Claim 2) The method of claim 1, wherein the storage system comprises a relational database and wherein the image data is associated with the selected anatomical area in the relational database.
(Claim 26) The method of claim 24, wherein the anatomical area is selected on a graphical representation of an anatomical index comprising a plurality of anatomical regions.
(Claim 3)  The method of claim 1, wherein the anatomical area is selected on a graphical representation of an anatomical index comprising a plurality of anatomical regions.
(Claim 27) The method of claim 24, wherein the selected anatomical area corresponds to one or more of an anatomical location, an anatomical structure, and an anatomical volume.
(Claim 6) The method of claim 1, wherein the selected anatomical area corresponds to one or more of an anatomical location, an anatomical structure, and an anatomical volume.
receiving a selection of the anatomical area through an interface; identifying an examination template of the hierarchical examination workflow associated with the anatomical area of the selection, wherein the examination template comprises the baseline parameters and operator guidelines including guidelines for performing the examination procedures defining the hierarchical workflow; andpresenting the operator guidelines on the interface.
(Claim 1) identifying an examination template of the hierarchical examination workflow associated with the selected anatomical area, wherein the examination template comprises the baseline parameters and specifies a set of one or more image scans;(Claim 7) The method of claim 1, wherein the examination template comprises operator guidelines for performing the examination procedures defining the hierarchical workflow, the method further comprising:presenting the operator guidelines on an interface.
(Claim 29) The method of claim 28, wherein the guidelines specify a plurality of image capture operations examination procedures pertaining to respective anatomical areas.
(Claim 8) The method of claim 7, wherein the guidelines specify a plurality of image capture operations examination procedures pertaining to respective anatomical areas;
(Claim 30) The method of claim 28, wherein the guidelines define one or more image measurements, and image annotations.
(Claim 8) ..the guidelines define one or more image measurements and one or more image annotations.
(Claim 31) The method of claim 30, further comprising updating the interface in response to the guidelines of the identified examination template.
(Claim 9) The method of claim 8, further comprising updating the interface in response to the guidelines of the identified examination template.
(Claim 32) The method of claim 28, wherein the examination template specifies a set of one or more image scans, the method further comprising associating an additional image scan with contextual metadata corresponding to the examination template, wherein the additional image scan is not included in the set of one or more image scans of the examination template.
(Claim 1) wherein the examination template comprises the baseline parameters and specifies a set of one or more image scans;associating an additional image scan with contextual metadata corresponding to the examination template, wherein the additional image scan is not included in the set of one or more image scans of the examination template;

(Claim 10) The method of claim 7, further comprising:modifying the examination template according to adjustments of the hierarchical examination workflow; andwriting the modified examination template to a storage system.
(Claim 34) The method of claim 33, wherein the examination template is modified during an examination of the anatomical area.
(Claim 11) The method of claim 10, wherein the examination template is modified during an examination of the anatomical area;
(Claim 35) The method of claim 33, wherein the examination template is modified by use of a workstation that is separate from the imaging system.
(Claim 11) ..the examination template is modified by use of a workstation that is separate from the imaging system.
(Claim 36) The method of claim 24, further comprising correlating the stored imaged data with external image data pertaining to the anatomical area associated with the stored image data, wherein the external image data comprises one of an ultrasound image, a computed tomography image, a positron emission tomography image, a magnetic resonance imaging image, an x-ray image, and a fluoroscopy image.
(Claim 12) The method of claim 1, further comprising correlating the stored imaged data with external image data pertaining to the anatomical area associated with the stored image data, wherein the external image data comprises one of an ultrasound image, a computed tomography image, a positron emission tomography image, a magnetic resonance imaging image, an x-ray image, and a fluoroscopy image.

(Claim 13) An apparatus, comprising:a data storage system comprising an anatomical index defining a plurality of templates of a plurality of anatomical areas, wherein a template corresponding to a selected anatomical area of the plurality of anatomical areas includes a hierarchical examination workflow including a plurality of examination procedures for imaging the selected anatomical area and the examination procedures are specific to the selected anatomical area, further wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow, wherein the examination procedures are modified in response to selection of another anatomical area and incorporating another template associated with the another anatomical area into the template;a relational module configured to associate imagery data captured by an imaging system with the selected anatomical area of the anatomical index according to the hierarchical examination workflow; anda storage module configured to store the captured imagery data with contextual metadata that associates the stored, captured imagery data with the selected anatomical area, wherein the storage module further associates the imagery data corresponding to an anomaly with another anatomical area associated with one of the plurality of templates.



(Claim 14) The apparatus of claim 13, wherein the data storage system comprises a plurality of templates including the hierarchical examination workflow, and wherein each template comprises respective configuration data, the apparatus further comprising a configuration module to automatically configure the imaging system in accordance with configuration data of one of the plurality of templates.
(Claim 39) The apparatus of claim 38, wherein the templates comprise respective guidance information for performing the examination procedures, the apparatus further comprising an interface module configured to adapt a measurement widget of a graphical user interface of the imaging system in accordance with guidance information of one or the plurality of templates.
(Claim 15) The apparatus of claim 14, wherein the templates comprise respective guidance information for performing the examination procedures, the apparatus further comprising an interface module configured to adapt a measurement widget of a graphical user interface of the imaging system in accordance with guidance information of one or the plurality of templates.
(Claim 40) The apparatus of claim 39, wherein the guidance information identifies a plurality of scan areas, and wherein the interface module is configured to display indications of the scan areas on an anatomical index display component of the graphical user interface.
(Claim 16) The apparatus of claim 15, wherein the guidance information identifies a plurality of scan areas, and wherein the interface module is configured to display indications of the scan areas on an anatomical index display component of the graphical user interface.
(Claim 41) The apparatus of claim 38, wherein the templates are associated with respective entries of the anatomical index.
(Claim 17) The apparatus of claim 14, wherein the templates are associated with respective entries of the anatomical index.
(Claim 42) The apparatus of claim 37, further comprising associating imagery data corresponding to an anomaly with an anatomical area associated with one of the plurality of templates.
(Claim 13) ..wherein the storage module further associates the imagery data corresponding to an anomaly with another anatomical area associated with one of the plurality of templates.

(Claim 18) A system, comprising:a data storage system comprising an anatomical index having a plurality of entries, each entry corresponding to a respective anatomical area;a template associated with an entry of the anatomical index, the template comprising baseline parameters and guidance information of a hierarchical examination workflow including a plurality of examination procedures corresponding to a selected anatomical area, wherein the examination procedures of the hierarchical examination workflow are specific to the anatomical area and the hierarchical examination workflow is adjustable during imaging of the anatomical area to modify the examination procedures defining the hierarchical examination workflow, wherein the examination procedures are modified in response to selection of another anatomical area and incorporating another template associated with the another anatomical area into the template; andan image capture device comprising a configuration module that automatically applies the baseline parameters of the template according to the hierarchical examination workflow in response to a request received through an interface of the image capture device.
(Claim 44) The system of claim 43, wherein the image capture device comprises an interface module configured to display one or more of annotation guidance, measurement guidance, scan area guidance, and examination step guidance of the template in response to the request.
(Claim 19) The system of claim 18, wherein the image capture device comprises an interface module configured to display one or more of annotation guidance, measurement guidance, scan area guidance, and examination step guidance of the template in response to the request.

(Claim 20) The system of claim 18, wherein the image capture device further comprises a relational module configured to associate captured imagery data with an anatomical area associated with the template in the data storage system.
(Claim 46) The system of claim 43, further comprising a review module configured to aggregate imagery data associated with contextual metadata that conforms to a review criterion.
(Claim 21) The system of claim 18, further comprising a review module configured to aggregate imagery data associated with contextual metadata that conforms to a review criterion.
(Claim 47) The method of claim 26, further comprising: displaying the captured image data of an anatomical area as one or more thumbnails in association with the anatomical area on the graphical representation of the anatomical index.
(Claim 4) The method of claim 3, further comprising:obtaining one or more thumbnails according to the image data of the selected anatomical area; anddisplaying the one or more thumbnails on the graphical representation of the anatomical index to visually associate the image data with the selected anatomical area.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. (US 6,603,494 B1 hereinafter Banks) in view of Becker et al. (US 6,904,161 B1 hereinafter Becker).

Claim 24, Banks discloses a method (column 6, lines 22 to 24 – method for use with imaging modalities), comprising: 
accessing baseline parameters of a hierarchical examination workflow defined by a plurality of examination procedures corresponding to a selected anatomical area, wherein the examination procedures of the hierarchical examination workflow are specific to the selected anatomical area (column 7, lines 3 to 5 – fig. 2 shows the data table; column 7, lines 11 to 12 – fig. 5 shows the acquire interface screen; column 13, line 40 to 62 – C-spine (i.e., selected anatomical area) protocol as exam type, access the specific set of required images and parameters in table 200 which is stored in memory (i.e., accessing baseline parameters of the workflow defined by examination procedures corresponding to the selected anatomical area); the required images are displayed as workflow icon set in fig. 5; workflow navigation space 278 with workflow icons 284, 286, 288, and 290; column 14, lines 1 to 2 – workflow icons in space 278 are provided in a top to bottom workflow pattern (i.e., hierarchical examination workflow defined by examination procedures).  See fig. 5 – it shows the workflow icons in a hierarchical top to bottom workflow pattern in space 278 and accessed parameters values populated in space 282; the examination procedures/ imaging steps in the workflow navigation space are specific to the selected anatomical area – C Spine);
automatically configuring an imaging system in accordance with the accessed baseline parameters (column 6, lines 3 to 4 – an imaging system; column 14, lines 10 to 16 – localizer icon selected, all of the parameters and tools which correspond to the C-spine exam type are provided in space 282; the parameter values are default values ; and 
storing image data of the selected anatomical area captured by use of the imaging system according to the hierarchical examination workflow on a storage system, such that the image data is associated with the selected anatomical area (column 14, lines 1 to 2 – workflow icons in space 278 are provided in a top to bottom workflow pattern (i.e., hierarchical examination workflow); column 15, lines 14 to 30 – all of the generated images stored in memory; after all of the images are collected and stored, the technologist can select any of the workflow icon to display the corresponding images (i.e., image data associated with the selected anatomical area is stored according to the hierarchical examination workflow)).
	However, Banks fails to expressly teach wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow.
In the same field of endeavor, Becker teaches a method for workflow configuration and execution in medical imaging (see Abstract) wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow (Column 8, lines 40 to 50 – operator recalls a workflow template to perform .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow, as suggested in Becker into Banks.  Doing so would be desirable because it would enable the operator to have cohesive control of the medical imaging process (Becker, column 2, lines 36 to 38).  

As to dependent claim 25, Banks and Becker teach all the limitations of claim 24.  Banks further teaches the storage system comprises a relational database and wherein the image data is associated with the selected anatomical area in the relational database (column 15, lines 14 to 30 – all of the generated images stored in memory; after all of the images are collected and stored in memory, the technologist can select any of the workflow icon (i.e., associated with the selected anatomical area) to display the corresponding images.  The memory represents the relational database.  Thus, the image data is associated with the selected anatomical region in the relational database).

As to dependent claim 27, Banks and Becker teach all the limitations of claim 24.  Banks further teaches wherein the selected anatomical area corresponds to one or more of an anatomical location, an anatomical structure, and an anatomical volume (column 13, lines 53 to 60 – C-spine (i.e., selected anatomical area) protocol as exam type. See fig. 5 – it shows the selected anatomical area C-spine in space 278). 

Claims 28-31, 33-41, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Banks in view of Becker, further in view of Krishnan et al. (US 2012/0172700 A1 hereinafter Krishnan).

As to dependent claim 28, Banks and Becker teach all the limitations of claim 24.  Banks further teaches identifying an examination template of the hierarchical examination workflow associated with the anatomical area of the selection, wherein the examination template comprises the baseline parameters and operator guidelines information including guidelines for performing the examination procedures defining the hierarchical workflow (See fig. 2 – it shows the exam type (i.e., anatomical index) having a plurality of entries (i.e., a template including required images, position, parameters/ tools) corresponding to a respective anatomical area; column 13, lines 56 to 62 – the required images are displayed as workflow icon set in fig. 5; column 14, lines 1 to 2 – the workflow icons provided in a top to bottom workflow pattern – thus, the template provides operator guidelines for performing the examination procedures (i.e., required images/ workflow icons) defining ; and presenting the operator guidelines on the interface (see fig. 5 – the workflow icons (i.e., operator guidelines) displayed on the interface).
However, Banks and Becker fail to expressly disclose receiving a selection of the anatomical area through an interface.
In the same field of endeavor, Krishnan teaches a method for supporting a diagnostic workflow (see Abstract) wherein receiving a selection of the anatomical area through an interface ([0060]-[0061] user selects region of interest via Autoviews menu; Autoviews menu enables to select anatomical region of interest such as anatomical structures, regions, etc. – thus, receiving a selection of the anatomical area through an interface).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated receiving a selection of the anatomical area through an interface, as suggested in Krishnan into Banks and Becker.  Doing so would be desirable because it would provide an improved system and method for viewing and analyzing anatomical structures in medical images (Krishnan [0003]).  

As to dependent claim 29, Banks, Becker, and Krishnan teaches all the limitations of claim 28.  Banks further teaches wherein the guidelines specify a plurality of image capture operations examination procedures pertaining to respective anatomical areas (column 13, lines 56 to 62 – the required images are displayed as workflow icon set in fig. 5; column 14, lines 1 to 2 – the workflow icons provided in a top to bottom workflow pattern – thus, the guidelines specify a plurality of image capture operations examination procedures.  See fig. 5 – the workflow icons/ required images (i.e., guidelines) displayed on the interface (in space 278) pertains to anatomical area C-spine and they specify a plurality of image capture operations).

As to dependent claim 30, Banks, Becker, and Krishnan teaches all the limitations of claim 28.  Banks further teaches wherein the guidelines define one or more image measurements, and image annotations (column 16, lines 46 to 55 – technologist can select display tools icon 318 which includes a plurality of other tools; measuring tool to measure distance between points on an image – thus, defining image measurements).

As to dependent claim 31, Banks, Becker, and Krishnan teaches all the limitations of claim 30.  Banks further teaches updating the interface in response to the guidelines of the identified examination template (column 14, lines 10 to 16 – localizer icon selected, all of the parameters and tools which correspond to the C-spine exam type are provided in space 282 – thus, updating the interface in response to the guidelines (i.e., localizer workflow icon) of the identified examination template). 

claim 33, Banks, Becker, and Krishnan teaches all the limitations of claim 28.  Banks further teaches modifying the examination template and writing the modified examination template to a storage system (Column 18, lines 5 to 30 – the technologist can modify the default settings of the exam type; once the parameter values have been set, the technologist accepts the values by selecting accept icon; accept all the changes made to table 200, by accepting accept icon once again; column 13, line 54 –parameters in table 200 which is stored in memory – thus, writing the modified template to storage system).  Becker further teaches modifying the examination template according to adjustments of the hierarchical examination workflow (Column 8, lines 58 to 63 – the operator may initiate and control execution of the workflow; may modify the existing workflow sequence of activities; this may occur before the workflow template is executed or during execution – thus, modifying according to adjustments of the hierarchical examination workflow).  

As to dependent claim 34, Banks, Becker, and Krishnan teaches all the limitations of claim 33.  Becker further teaches wherein the examination template is modified during an examination of the anatomical area (Column 8, lines 40 to 50 – operator recalls a workflow template to perform certain tasks of a particular bodily region or organ; Column 8, lines 58 to 63 – the operator may initiate and control execution of the workflow; may modify the existing workflow sequence of activities; this may occur before the workflow template is executed or during execution – thus, modifying the template during examination of the anatomical area).  

claim 35, Banks, Becker, and Krishnan teaches all the limitations of claim 33.  Banks further teaches wherein the examination template is modified by use of a workstation that is separate from the imaging system (Column 19, lines 54 to 65 – MRI or CT systems  may be coupled to a management station, management station will include monitor for viewing system operational parameters, analyzing system utilization, etc.  Management station represents the workstation that is separate from the imaging system.  Column 21, lines 10 to 13 – management station has similar uniform platform to facilitate direct interfacing between the station and service facility/ system; Column 18, lines 5 to 30 – the technologist can modify the default settings of the exam type.  Thus, the management station having the similar uniform platform as the imaging system can modify the settings of the exam/ modifying the examination template).

As to dependent claim 36, Banks and Becker teach all the limitations of claim 24.  However, Banks and Becker fail to expressly teach correlating the stored imaged data with external image data pertaining to the anatomical area associated with the stored image data, wherein the external image data comprises one of an ultrasound image, a computed tomography image, a positron emission tomography image, a magnetic resonance imaging image, an x-ray image, and a fluoroscopy image.
In the same field of endeavor, Krishnan teaches a method for supporting a diagnostic workflow (see Abstract) wherein correlating the stored imaged data with external image data pertaining to the anatomical area associated with the stored image data, wherein the external image data comprises one of an ultrasound image, a computed tomography image, a positron emission tomography image, a magnetic resonance imaging image, an x-ray image, and a fluoroscopy image ([0064] – [0065] medical images can be linked  based on the anatomical landmarks; linking refers to establishing landmark-by-landmark correspondence between multiple images; image linking can be performed cross-modally; image 404a is X-ray image, while images 404b-c are MR and CT images.  Thus, the image acquired by one modality (i.e., stored image data) correlated with images acquired by other modalities (i.e., external image data)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated correlating the stored imaged data with external image data pertaining to the anatomical area associated with the stored image data, wherein the external image data comprises one of an ultrasound image, a computed tomography image, a positron emission tomography image, a magnetic resonance imaging image, an x-ray image, and a fluoroscopy image, as suggested in Krishnan into Banks and Becker.  Doing so would be desirable because it would provide an improved system and method for viewing and analyzing anatomical structures in medical images (Krishnan [0003]).  

Regarding claim 37, Banks discloses an apparatus (column 6, lines 3 to 4 – an imaging system), comprising: 
a data storage system comprising a plurality of templates of a plurality of anatomical areas (column 9, lines 56 to 67 – modality guidance tools consists of tables  (i.e., C-spine, Brain, etc.)), wherein a template corresponding to a selected anatomical area of the plurality of anatomical areas includes a hierarchical examination workflow including a plurality of examination procedures for imaging the selected anatomical area and the examination procedures are specific to the selected anatomical area (column 7, lines 3 to 5 – fig. 2 shows the data table; column 7, lines 11 to 12 – fig. 5 shows the acquire interface screen; column 13, line 40 to 62 – C-spine (i.e., selected anatomical area) protocol as exam type, access the specific set of required images and parameters in table 200 which is stored in memory (i.e., template corresponding to the selected anatomical area); the required images are displayed as workflow icon set in fig. 5; workflow navigation space 278 with workflow icons 284, 286, 288, and 290; column 14, lines 1 to 2 – workflow icons in space 278 are provided in a top to bottom workflow pattern (i.e., hierarchical examination workflow including a plurality of examination procedures for imaging the selected anatomical area).  See fig. 5 – it shows the workflow icons in a hierarchical top to bottom workflow pattern in space 278 and accessed parameters values populated in space 282; the examination procedures/ imaging steps in the workflow navigation space are specific to the selected anatomical area – C Spine); 
a relational module configured to associate imagery data captured by an imaging system with the selected anatomical area according to the hierarchical examination workflow (column 15, lines 14 to 30 – all of the generated images stored in memory (i.e., relational module); after all of the images are collected and stored in memory, the technologist can select any of the workflow icon (i.e., associated with the selected anatomical area according to the hierarchical examination workflow) to display the corresponding images); and 
a storage module configured to store the captured imagery data with contextual metadata that associates the stored, captured imagery data with the selected anatomical area (column 15, lines 14 to 30 – all of the generated images stored in memory (i.e., storage module); after all of the images are collected and stored, the technologist can select any of the workflow icon (i.e., associated with the selected anatomical area) to display the corresponding images.  Thus, storing images with contextual metadata (i.e., anatomical area) are stored associating with the selected anatomical area). 
However, Banks fails to expressly teach wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow.
In the same field of endeavor, Becker teaches a method for workflow configuration and execution in medical imaging (see Abstract) wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow (Column 8, lines 40 to 50 – operator recalls a workflow template to perform certain tasks of a particular bodily region or organ; workflow template containing imaging and processing steps; column 8, lines 58 to 63 – the operator may initiate and .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow, as suggested in Becker into Banks.  Doing so would be desirable because it would enable the operator to have cohesive control of the medical imaging process (Becker, column 2, lines 36 to 38).  
However, Banks and Becker fail to expressly teach an anatomical index defining a plurality of anatomical areas.
In the same field of endeavor, Krishnan teaches a method for supporting a diagnostic workflow (see Abstract) wherein teach an anatomical index defining a plurality of anatomical areas ([0060]-[0061] user selects region of interest via Autoviews menu; Autoviews menu enables to select anatomical region of interest (i.e., anatomical area) for viewing; Autoviews menu display a dropdown box with graphical representations and labels for various regions of interest; once the user selection is made, the images created to display the selected region of interest – thus, the anatomical index defining a plurality of anatomical areas).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an anatomical index 

As to dependent Claim 38, Banks, Becker, and Krishnan teach all the limitations of claim 37.  Banks further teaches wherein the data storage system comprises a plurality of templates includes the hierarchical examination workflow, and wherein each template comprises respective configuration data (column 9, lines 56 to 67 – modality guidance tools consists of tables stored in memory which are used to automatically determine required settings and images; fig. 2 shows the data table stored in memory (i.e., data storage system); See fig. 2 – it shows the various exam types and each exam type having a plurality of entries such as required images, position, parameters/ tools (i.e., template comprising configuration data); the required images are displayed as workflow icon set in fig. 5; workflow navigation space 278 with workflow icons 284, 286, 288, and 290; column 14, lines 1 to 2 – workflow icons in space 278 are provided in a top to bottom workflow pattern (i.e., the template includes hierarchical examination workflow)), the apparatus further comprising a configuration module to automatically configure the imaging system in accordance with configuration data of one of the plurality of templates (column 6, lines 3 to 4 – an imaging system; column 13, lines 49 to 60 – acquire icon selected, C-spine protocol as exam type, the processor (i.e., configuration module) accesses and provides the specific set of required images and parameters (i.e., configuration data of one of the templates) in table 200 


As to dependent Claim 39, Banks, Becker, and Krishnan teach all the limitations of claim 38.  Banks further teaches wherein the templates comprise respective guidance information for performing the examination procedures (See fig. 2 – it shows the exam type having a plurality of entries (i.e., a template including required images, position, parameters/ tools) corresponding to a respective anatomical area; column 13, lines 56 to 62 – the required images are displayed as workflow icon set in fig. 5; column 14, lines 1 to 2 – the workflow icons provided in a top to bottom workflow pattern – thus, providing respective guidance for performing the examination procedures), the apparatus further comprising an interface module configured to adapt a measurement widget of a graphical user interface of the imaging system in accordance with guidance information of one or the plurality of templates (See fig. 2 – it shows the exam type and parameters/ tools corresponding to a respective anatomical area; column 16, lines 43 to 55 – processor (i.e., interface module) enables the selection of icons; the technologist can select display tools icon, which opens a window of tools; one of the tools may be measuring tool to measure distance between two points on an image – thus, adapting a measurement widget of a graphical user 

As to dependent Claim 40, Banks, Becker, and Krishnan teach all the limitations of claim 39.  Banks further teaches wherein the guidance information identifies a plurality of scan areas (See fig. 2 – it shows the exam type having a plurality of entries (i.e., a template including required images, position, parameters/ tools) corresponding to a respective anatomical area; column 13, lines 56 to 62 – the required images are displayed as workflow icon set in fig. 5; column 14, lines 1 to 2 – the workflow icons provided in a top to bottom workflow pattern – thus, providing guidance.  See fig. 5 – space 282 shows the guidance information identifying scan areas).  Krishnan further teaches wherein display 3079082591.1 0052559-00124indications of the scan areas on an anatomical index display component of the graphical user interface ([0062] user input received via navigation window; navigation window includes a set of sub images representing region of interest and includes anatomical landmarks; associated label and anatomical information displayed on the sub image.  The anatomical landmarks and labels on the sub image represents the scan areas on an anatomical index). 

As to dependent Claim 41, Banks, Becker, and Krishnan teach all the limitations of claim 38.  Banks further teaches wherein the templates are associated with respective entries of the anatomical area (See fig. 2 – it shows the exam type (i.e., anatomical area) having a plurality of entries including required images, position, parameters/ tools (i.e., a template) corresponding to a respective anatomical area).  anatomical index defining anatomical area ([0060]-[0061] user selects region of interest via Autoviews menu; Autoviews menu enables to select anatomical region of interest (i.e., anatomical area) for viewing; Autoviews menu display a dropdown box with graphical representations and labels for various regions of interest; once the user selection is made, the images created to display the selected region of interest – thus, the anatomical index defining anatomical area).

Regarding claim 43, Banks discloses a system (column 6, lines 3 to 4 – an imaging system), comprising: 
a data storage system comprising an anatomical area having a plurality of entries, each entry corresponding to a respective anatomical area (column 9, lines 56 to 67 – modality guidance tools consists of tables stored in memory which are used to automatically determine required settings and images; fig. 2 shows the data table stored in memory (i.e., data storage system).  See fig. 2 – it shows the exam type having a plurality of entries (i.e., required images, position, parameters/ tools) corresponding to a respective anatomical area); 
a template associated with an entry of the anatomical area, the template comprising baseline parameters and guidance information of a hierarchical examination workflow including a plurality of examination procedures corresponding to an anatomical area, wherein the examination procedures of the hierarchical examination workflow are specific to the anatomical area (See fig. 2 – it shows the exam type, which defines a plurality of templates (i.e., required images, parameters, etc.) associated with a plurality of anatomical areas (i.e., C-spine, Brain, ; and 
an image capture device comprising a configuration module that automatically applies the baseline parameters of the template according to the hierarchical examination workflow in response to a request received through an interface of the image capture device (column 6, lines 3 to 4 – an imaging system; column 13, lines 49 to 60 – acquire icon selected (i.e., request received through an interface of the device); C-spine protocol as exam type, the processor (i.e., configuration module) accesses and provides the specific set of required images and parameters (i.e., baseline parameters of the template) in table 200 which is stored in memory; the required images are displayed as workflow icon set in fig. 5; workflow navigation space 278 with workflow icons 284, 286, 288, and 290; column 14, lines 1 to 2 – workflow icons in space 278 are provided in a top to bottom workflow pattern (i.e., hierarchical 
However, Banks fails to expressly teach wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow.
In the same field of endeavor, Becker teaches a method for workflow configuration and execution in medical imaging (see Abstract) wherein the hierarchical examination workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures defining the hierarchical examination workflow (Column 8, lines 40 to 50 – operator recalls a workflow template to perform certain tasks of a particular bodily region or organ; workflow template containing imaging and processing steps; column 8, lines 58 to 63 – the operator may initiate and control execution of the workflow; may modify the existing workflow sequence of activities; this may occur before the workflow template is executed or during execution (i.e., during imaging).  Thus, the workflow is adjustable during imaging of the selected anatomical area to modify the examination procedures).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the 
However, Banks and Becker fail to expressly teach an anatomical index defining a plurality of anatomical areas.
In the same field of endeavor, Krishnan teaches a method for supporting a diagnostic workflow (see Abstract) wherein teach an anatomical index defining a plurality of anatomical areas ([0060]-[0061] user selects region of interest via Autoviews menu; Autoviews menu enables to select anatomical region of interest (i.e., anatomical area) for viewing; Autoviews menu display a dropdown box with graphical representations and labels for various regions of interest; once the user selection is made, the images created to display the selected region of interest – thus, the anatomical index defining a plurality of anatomical areas).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an anatomical index defining a plurality of anatomical areas, as suggested in Krishnan into Banks and Becker.  Doing so would be desirable because it would provide an improved system and method for viewing and analyzing anatomical structures in medical images (Krishnan [0003]).  

Claim 44, Banks, Becker, and Krishnan teach all the limitations of claim 43.  Banks further teaches wherein the image capture device comprises an interface module configured to display one or more of annotation guidance, measurement guidance, scan area guidance, and examination step guidance of the template in response to the request (See fig. 2 – it shows the exam type (i.e., anatomical index) having a plurality of entries (i.e., a template including required images, position, parameters/ tools) corresponding to a respective anatomical area; column 13, lines 56 to 62 – the required images are displayed as workflow icon set in fig. 5; column 14, lines 1 to 2 – the workflow icons provided in a top to bottom workflow pattern – thus, providing examination step/ scan area guidance of the template in response to the request.  See fig. 5 – space 282 showing the workflow icons which represent the examination step/ scan area guidance).

As to dependent Claim 45, Banks, Becker, and Krishnan teach all the limitations of claim 43.  Banks further teaches wherein the image capture device comprises a relational module configured to associate captured imagery data with an anatomical area associated with the template in the data storage system (column 15, lines 14 to 30 – all of the generated images stored in memory (i.e., relational module); after all of the images are collected and stored in memory, the technologist can select any of the workflow icon (i.e., associated with the selected anatomical area template) to display the corresponding images).

Claim 46, Banks, Becker, and Krishnan teach all the limitations of claim 43.  Krishnan further teaches a review module configured to aggregate imagery data associated with contextual metadata that conforms to a review criterion ([0064] –[0065] accelerated navigation may be achieved by linking the medical images; medical images can be linked  based on the anatomical landmarks; linking refers to establishing landmark-by-landmark correspondence between multiple images;  image linking can be performed cross-modally; image 404a is X-ray image, while images 404b-c are MR and CT images.  Thus, aggregating imagery data associated with the contextual metadata (i.e., anatomical landmark) conforms to a review criterion/ anatomical area).

Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Banks in view of Becker and Krishnan, further in view of Hsieh et al. (US 6,687,329 B1 hereinafter Hsieh).

As to dependent Claim 32, Banks, Becker, and Krishnan teach all the limitations of claim 28.  Banks further teaches wherein the examination template specifies a set of one or more image scans (See fig. 2 – it shows the exam type having a plurality of entries (i.e., a template including required images, position, parameters/ tools) corresponding to a respective anatomical area.  The required images represents the one or more image scans).  
However, , Banks, Becker, and Krishnan fail to expressly teach associating an additional image scan with contextual metadata corresponding to the examination template, wherein the additional image scan is not included in the set of one or more image scans of the examination template.
In the same field of endeavor, Hsieh teaches a method for acquiring subsequent image data in a medical diagnostic context (see Abstract) wherein associating an additional image scan with contextual metadata corresponding to the examination template, wherein the additional image scan is not included in the set of one or more image scans of the examination template (Column 2, lines 43 to 49 – use initial CAD information to guide additional data acquisition with or without human operator assistance; column 3, line 35 – acquire original image data; column 7 lines 60 to 67 – based on the initial evaluation, acquisition of subsequent images to enable a complete useful set of information to be gathered during a single patient session – thus, associating additional image scan with contextual metadata and it is not included in the original set of scans of the template).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated associating an additional image scan with contextual metadata corresponding to the examination template, wherein the additional image scan is not included in the set of one or more image scans of the examination template, as suggested in Hsieh into Banks, Becker, and Krishnan.  Doing so would be desirable because it enable a complete useful set of information to be gathered during a single patient session (Hsieh, column 7, lines 60 to 64).  

Claim 42, Banks, Becker, and Krishnan teach all the limitations of claim 37.  However, Banks, Becker, and Krishnan fail to expressly teach associating imagery data corresponding to an anomaly with an anatomical area associated with one of the plurality of templates. 
In the same field of endeavor, Hsieh teaches a method for acquiring subsequent image data in a medical diagnostic context (see Abstract) wherein associating imagery data corresponding to an anomaly with an anatomical area associated with one of the plurality of templates (column 3, line 35 – acquire original image data column 6, lines 2 to 3 – identify certain features of interest such as anatomical anomalies from the original image; column 7 lines 60 to 67 – based on the initial evaluation, acquisition of subsequent images to enable a complete useful set of information to be gathered during a single patient session; subsequent acquisition may include acquisition of data at different orientations with respect the tissue of interest, at different resolution levels, etc.  Thus, associating the subsequent imagery data corresponding to an anomaly with an anatomical area associated with one of the plurality of templates/ in a single patient session).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated associating imagery data corresponding to an anomaly with an anatomical area associated with one of the plurality of templates, as suggested in Hsieh into Banks, Becker, and Krishnan.  Doing so would be desirable because it enable a complete useful set of information to be gathered during a single patient session (Hsieh, column 7, lines 60 to 64).  

Claims 26 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Banks in view of Becker, further in view of Aalami (US 2014/0164968 A1).

As to dependent Claim 26, Banks and Becker teach all the limitations of claim 24.  However, Banks and Becker fail to expressly teach wherein the anatomical area is selected on a graphical representation of an anatomical index comprising a plurality of anatomical regions. 
In the same field of endeavor, Aalami teaches a method for capturing image of a body region (see Abstract) wherein the anatomical area is selected on a graphical representation of an anatomical index comprising a plurality of anatomical regions ([0047] the user may then tap a location 37 on the full body map (i.e., graphical representation of an anatomical index comprising a plurality of anatomical regions) corresponding to the location on the patient of where the image is to be taken; the mobile computing device's imaging source may then capture the image and store the image.  See fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the anatomical area is selected on a graphical representation of an anatomical index comprising a plurality of anatomical regions, as suggested in Aalami into Banks and Becker.  Doing so would be desirable because it would allow for widespread use of photography in medical communication and documentation (Aalami [0002]), thereby improving the medical documentation and analysis process.  

Claim 47, Banks, Becker, and Aalami teach all the limitations of claim 26.  Aalami further teaches wherein displaying the captured image data of an anatomical area as one or more thumbnails in association with the anatomical area on the graphical representation of the anatomical index ([0051] the image library by location view 50 shows chronologically arranged thumbnails 40A of the patient's photographic medical records; the image library by location view shows images from a designated anatomical region 55 on a full body map 52 (i.e., in association with the anatomical area on the graphical representation of the anatomical index).  See FIG. 6).

As to dependent Claim 48, Banks, Becker, and Aalami teach all the limitations of claim 47.  Aalami further teaches wherein displaying an indication in association with each anatomical area on the graphical representation of the anatomical index for which image data has not been captured, the indication comprising a guide to an operator to anatomical areas that must be scanned as part of a particular examination type ([0011] the displayed image provided from one or more of an MRI scanner, a CT scanner, an x-ray camera, an infrared camera, an ultrasound imaging device, etc.; [0051] regions with no photographic records show up as clear 53 (i.e., indication in association with each anatomical area on the graphical representation of the anatomical index for which image data has not been captured) while regions with photographic records will show up as shaded 54 on a full body map 52 – thus, displaying an indication to guide the operator to anatomical areas that must be scanned).

As to dependent Claim 49, Banks, Becker, and Aalami teach all the limitations of claim 47.  Aalami further teaches wherein the captured image data comprises a still image ([0011] the displayed image provided from one or more of body-worn computer camera, a smartphone camera, a personal digital assistant camera, a personal computer camera, a web cam, a video camera, a digital camera, an MRI scanner, a CT scanner, an x-ray camera, an infrared camera, an ultrasound imaging device, etc. – thus, comprising a still image).

As to dependent Claim 50, Banks, Becker, and Aalami teach all the limitations of claim 47.  Aalami further teaches wherein the captured image data comprises a video clip ([0011] the displayed image provided from one or more a video camera, a digital camera, an MRI scanner, a CT scanner, an x-ray camera, an infrared camera, an ultrasound imaging device, etc. – thus, comprising a video clip).

As to dependent Claim 51, Banks, Becker, and Aalami teach all the limitations of claim 47.  Aalami further teaches wherein the captured image data is associated with contextual metadata including one or more of an indication of an anatomical area, an annotation, and a measurement ([0047] the user may tap a location 37 on the full body map corresponding to the location on the patient of where the image is to be taken; the mobile computing device's imaging source then capture the image and store the image as a medical record for the patient in the database; also tag the image with the anatomical location indicated by the user's tap and time/date stamp – thus, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Lewis et al. (US 2001/0041992 A1) teaches an anatomic user interface (58) is provided for accessing healthcare information for a patient; when an anatomic model 402 for the patient is displayed to the user by the anatomic user interface, the user may select a view menu option for displaying the medical history information of the patient related to a selected anatomic structure (see Abstract, [0054]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143